TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00829-CV



                                      John Rady, Appellant

                                                  v.

  Elizabeth Boulton; Sand Canyon Corporation; Wells Fargo Bank, N.A., as Trustee for
  Option One Mortgage Loan Trust 2006-3, Asset Backed Certificates, Series 2006-3; and
                  American Home Mortgage Servicing, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-11-003424, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 6, 2013, the Clerk of this Court sent notice to appellant John Rady that

his brief was due on July 15, 2013, and was overdue, and that if he failed to file a brief, this Court

would dismiss his appeal for want of prosecution. The Clerk also notified Rady that his appeal

would be dismissed for want of prosecution if he did not respond to this Court by August 16, 2013.

To date, Rady has not responded to this Court’s notice and has not filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                    __________________________________________

                                    Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: August 29, 2013




                                             2